       Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JEANNINE L. OLCOTT                             )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )    Case No. 2:19-CV02717
                                               )
QUIKTRIP CORPORATION                           )
                                               )
              Defendant.                       )
                                               )
                                               )


                             FIRST AMENDED COMPLAINT

       COMES NOW Plaintiff Jeannine L. Olcott by and through undersigned counsel, and for

her cause of action against Defendant QuikTrip Corporation states and alleges as follows:

                           PARTIES, JURISDICTION AND VENUE

       1.     Jeannine L. Olcott (hereinafter “Plaintiff” or “Mrs. Olcott”) is an individual who

resides in Johnson County, Kansas.

       2.     Defendant QuikTrip Corporation (hereinafter “QT”) is an Oklahoma corporation

with a principal mailing address of 4705 SO 129th E Avenue, Tulsa, Oklahoma 74134 and is

registered to do business in Kansas. Service can be made through QT’s resident agent, The

Corporation Company, Inc., at 112 SW 7th Street, Suite 3C, Topeka, Kansas 66603.

       3.     All causes of action enumerated herein arise from actions and conduct occurring in

Johnson County, Kansas.

       4.     Jurisdiction and venue are proper in this Court.
       Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 2 of 6




                            FACTS COMMON TO ALL COUNTS

       5.      On November 9, 2018, Mrs. Olcott drove her automobile to the QT’s store located

at 7701 Metcalf Avenue, Overland Park, Johnson County, Kansas 66204 which is owned and

operated by QT, and branded as QuikTrip to fill the air in her automobile’s tires.

       6.      Mrs. Olcott was not a trespasser upon QT’s premises but an invitee.

       7.      The QT-designated parking spot where Mrs. Olcott parked her automobile for use

of the air compressor was next to the air compressor QT provided and intended individuals to use.

       8.      Mrs. Olcott proceeded to walk from the driver’s side of her automobile to the front

of it where the air compressor was located and, after extracting the attached and retractable air-

compressor hose from the air compressor, walked with the hose which she was stretching out along

the sidewalk in front of her automobile from the front driver’s side of her automobile to the front

passenger side of her automobile.

       9.      Mrs. Olcott pulled the hose to obtain enough slack to fill the tires on the passenger

side of her automobile and stepped off the curb adjacent to the sidewalk onto the parking area next

to the passenger’s side of her automobile.

       10.     As Mrs. Olcott stepped from the curb next to the sidewalk in front of her automobile

onto the parking area along the passenger side of her car, unbeknownst to her, she was confronted

with a substantially different height differential and configuration between the curb and parking

area than that which she had experienced when stepping from the parking lot onto the curb on the

other side of her car due to the existence of a concealed storm water/sewer drain at the front of the

passenger side of her automobile.




                                                 2
       Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 3 of 6




       11.       As a result of the unexpected height differential and configuration of the sidewalk,

curb, parking surface, and air compressor, Mrs. Olcott was caused to turn her ankles and fall as

she stepped from the curb to parking lot, resulting in her rolling both ankles, causing her left ankle

to be fractured and dislocated, and the right ankle to be sprained.

                               COUNT I – PREMISES LIABILITY

       12.       Plaintiff incorporates herein as though fully set out that stated at Plaintiff’s

Complaint Paragraphs 1 – 11.

       13.       Defendant QT owed a duty to Mrs. Olcott to exercise reasonable care under the

circumstances.

       14.       Upon information and belief, local ordinance mandated that the height from a

parking surface to the top of the curb be between 5.5 and 6 inches—a distance exceeded at the

location where Mrs. Olcott stepped off of the sidewalk.

       15.       Defendant QT provided the self-serve air compressor at a location designated and

designed by QT for individuals to use.

       16.       Upon information and belief, QT anticipated the air compressor and the

surrounding physical layout—to include the sidewalk, curb, and retractable hose—would be used

in the manner in which Mrs. Olcott used the air compressor and the surrounding physical layout.

       17.       Defendant QT’s failed to use reasonable care under the circumstances, was

negligent, and the cause of damages sustained by Mrs. Olcott because of QT’s following actions:

                 a.     QT placed the sewer/storm water drain and/or an air compressor at a

                 location it knew or should have known would create a dangerous and unsafe

                 condition;



                                                  3
Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 4 of 6




     b.      QT placed the air compressor and designated a parking space for use with

     the air compressor that contained a storm water drain;

     c.      QT installed a sidewalk leading from the air compressor to the storm/water

     sewer drain thereby directing individuals to use the sidewalk and step off of the

     sidewalk above the storm water/sewer drain;

     d.      QT employed a retractable hose so as to distract the patron/individuals while

     traversing the sidewalk and storm water/sewer drain;

     e.      QT created a dangerous condition resulting from there being a substantial

     height differentiation and layout configuration between the top of the curb and

     parking lot in a parking lot space designated for customers to use the air-

     compressor.

     f.      QT knew or should have known customers using its air compressor to put

     air in their tires would not be aware of the danger created by the location of the air

     compressor in relationship to the storm water drain, or would otherwise be

     distracted while using the air compressor as QT intended.

     g.      QT failed to provide warning of any kind to the unsafe conditions described

     in (a) – (f) above.

     h.      QT failed to remove the storm drain and redesign the parking space for

     customers who use the air compressor.

     i.      On information and belief, QT has experienced other customer falls because

     of circumstances like those experienced by Mrs. Olcott as described herein before




                                       4
       Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 5 of 6




               and/or after her fall and had done nothing to improve its layout or provide warning

               of the dangerous condition existing at its air compressor location.

       18.     QT’s negligence has caused Mrs. Olcott to incur reasonable medical expenses, loss

of income, pain, suffering, and disability both to the present time and into the indefinite future to

her damage in an amount in excess $75,000.00.

       19.     Upon information and belief, and given QT’s prior knowledge and/or creation of

the dangerous condition, its failure to remediate the condition, its intended use of the air

compressor, the air compressor’s location selected by QT, along with other factors, QT acted

willfully, wantonly, maliciously, and with reckless indifference to Plaintiff entitling Plaintiff to an

award of punitive damages.

       WHEREFORE, Plaintiff Mrs. Olcott prays for judgment in her favor and against Defendant

QT and award Plaintiff an amount excess of $75,000.00 for her actual damages, compensatory

damages, and punitive damages, including but not limited to past, present and future medical

expenses; past, present, and future physical disability; lost wages; pain and suffering; and

emotional distress; and for her costs herein incurred, and for other relief this Court deems just and

equitable.

                 PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES.




                                                  5
       Case 2:19-cv-02717-JTM-TJJ Document 27 Filed 01/28/20 Page 6 of 6




                                                 Respectfully submitted,

                                                 ENSZ & JESTER, P.C.



                                                 /s/ Chris Napolitano
                                                 CHRISTOPHER M. NAPOLITANO KS #25499
                                                 JAMES H. ENSZ                    KS #13040
                                                 2121 City Center Square
                                                 1100 Main Street
                                                 Kansas City, MO 64105
                                                 Telephone: 816-474-8010
                                                 Facsimile: 816-471-7910
                                                 E-mails:     jensz@enszjester.com
                                                              cnapolitano@enszjester.com
                                                 ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I hereby certify that, on January 28, 2020, the above and foregoing was electronically filed
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
all counsel of record.

KARRIE J. CLINKINBEARD           KS #19583
BRIAN M. NYE                     KS #24094
ARMSTRONG TEASDALE LLP
2345 Grand Blvd, Suite 1500
Kansas City, Missouri 64108-2617
Telephone: 816.221.3420
Facsimile: 816.0786
E-mail(s): kclinkinbeard@atllp.com
             bnye@atllp.com

ATTORNEYS FOR DEFENDANT




                                                 /s/ Chris Napolitano
                                                 ATTORNEYS FOR PLAINTIFF




                                                 6
